American Century Capital Portfolios, Inc. Prospectus Supplement Small Cap Value Fund Supplement dated June 25, 2010 ¡ Prospectus dated March 1, 2010 The following replaces the Annual Total Returns table on page 4. For the calendar year ended December 31, 2009 1 year 5 years 10 years Investor Class Return Before Taxes 38.75% 4.11% 12.57% Return After Taxes on Distributions 38.36% 1.84% 10.59% Return After Taxes on Distributions and Sale of Fund Shares 25.58% 2.77% 10.37% Institutional Class Return Before Taxes 39.27% 4.34% 12.81% A Class(1) Return Before Taxes 30.52% 2.65% 11.65% C Class(2)Return Before Taxes 37.41% 3.07% 11.44% R Class(2)Return Before Taxes 38.17% 3.60% 12.01% Russell 2000® Value Index (reflects no deduction for fees, expenses or taxes) 20.58% -0.01% 8.27% 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C and R Classes prior to their inception on March 1, 2010, is based on the performance of Investor Class shares. C and R Class performance has been adjusted to reflect the differences in sales charges, if applicable, and expenses between classes. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-689421006
